            CASE 0:18-cv-03318-PJS-LIB Doc. 70 Filed 03/16/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                             * * * * * * * * * * * * * * * * * *

Michael Rogan,                                                Civil No. 18-3318 (PJS/LIB)

                        Plaintiffs,

        vs.                                                        ORDER ADOPTING
                                                            REPORT AND RECOMMENDATION
City or Richfield, et al.,

                        Defendants.

                             * * * * * * * * * * * * * * * * * *

        Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

       1.      Plaintiffs’ Complaint, [Docket No. 1], is DISMISSED without prejudice based on

               a lack of subject matter jurisdiction; and

       2.      Plaintiffs’ Application to Proceed in District Court Without Prepaying Fees or Costs,

               [Docket No. 3], is DENIED as moot.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: March 16, 2021                                  s/Patrick J. Schiltz__________________
At Minneapolis, Minnesota                              Patrick J. Schiltz, Judge
                                                       United States District Court
